Citation Nr: 9912133	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  93-23 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for seborrheic dermatitis 
of the face and scalp, as well as seborrheic dermatitis 
versus tinea corporis of the chest, as secondary to petroleum 
product exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active duty for training from March 1984 to 
September 1984 and active service from November 1990 to April 
1991 and from May 1993 to August 1993.  He also has periods 
of training with the Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1991 rating decision, in which the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the appellant's claim for 
service connection for nonspecific dermatitis, secondary to 
petroleum product exposure.  The Board remanded this case in 
September 1995 and December 1997, and it has been returned to 
the Board for further appellate review.

The Board notes that the appellant has not alleged that his 
skin disorder was incurred or aggravated by his period of 
active service from May 1993 to August 1993, and the Board 
will limit this decision accordingly.


FINDINGS OF FACT

1.  The appellant claims exposure to petroleum products 
during military duty in 1984; his service medical records 
show that he was splashed with petroleum products when on 
Reserve duty in 1986.

2.  Nonspecific facial dermatitis was first medically shown 
after his second period of active service in 1991.

3.  No medical evidence has been presented or secured to 
establish a nexus between the skin disorder (diagnosed as 
seborrheic dermatitis of the face and scalp; seborrheic 
dermatitis versus tinea corporis of the chest) and military 
service, to include exposure to petroleum products during 
such service.

CONCLUSION OF LAW

The claim for service connection for seborrheic dermatitis of 
the face and scalp, as well as seborrheic dermatitis versus 
tinea corporis of the chest is not well grounded, and there 
is no statutory duty to assist the appellant in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveitt v. Brown, 5 Vet.App. 91 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or diagnosis, 
competent medical evidence is required.  Id.

By his testimony before the undersigned in January 1994, as 
well as his various statements of record, the appellant 
contends that his current skin disorder, currently diagnosed 
as seborrheic dermatitis of the face and scalp and as 
seborrheic dermatitis versus tinea corporis of the chest, was 
first manifested following an incident of full body exposure 
to jet fuel during his first period of military service.  He 
specifically alleges that this incident occurred in 1984, and 
that afterwards he developed a chronic skin condition, 
manifested by bleeding during hot weather and cracking during 
cold weather, which has been non- responsive to treatment 
with creams and ointments.  He is of the opinion that this 
skin disorder was aggravated by his exposure to burning fires 
and oils while he was stationed in Saudi Arabia during the 
Persian Gulf War.  He denies any other type of chemical 
exposure.

Service connection basically means that the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred coincident with active service, or if 
pre- existing service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
Active service includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24) (West 1991).  For periods of 
inactive duty training, service connection may be granted for 
disability resulting from injury, but may not be granted for 
disability resulting from disease.  See VA O.G.C. Prec. 86-90 
(July 18, 1990).

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  A 
showing of chronic disease incurred in service may be shown 
by a combination of manifestations sufficient to identify the 
disease entity and, when the fact of chronicity is not 
adequately supported, then a showing of continuity may be 
required to support the claim.  38 C.F.R. § 3.303(b) (1998); 
see also Savage v. Gober, 10 Vet.App. 488, 497 (1997).

Where a pre- service disability increases in severity during 
active service, a presumption arises that the disability has 
been aggravated during service.  38 C.F.R. § 3.306(a) (1998).  
Clear and unmistakable evidence is required to rebut this 
presumption.  38 C.F.R. § 3.306(b) (1998).  However, where a 
disability merely undergoes a temporary worsening of symptoms 
and not a permanent increase in the actual disability, the 
aggravation may not be conceded.  Id., see also Hunt v. 
Derwinski, 1 Vet.App. 292, 297 (1991) (temporary or 
intermittent flare-ups during service of a pre- existing 
disease or disability is not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted to symptoms, is worsened.")

Unfortunately, no medical records are available for the 
period of military service from March 1984 to September 1984.  
However, service records show that the veteran was a 
Petroleum Supply Specialist during this time.  His Army 
Reserve medical records show that, in January 1986, his 
clothes, face and hands were splashed with helicopter fuel 
after he disconnected a fuel hose.  He sustained an acute 
injury of chemical conjunctivitis of both eyes, but there was 
no evidence of other burns.  On his Reserve examination dated 
in February 1988, he denied complaint of "skin diseases," 
and physical examination indicated a "normal" clinical 
evaluation of the skin.  His rather extensive service medical 
records during his period of active service during the 
Persian Gulf War are negative for complaint, manifestation, 
treatment or diagnosis of any skin disorder, and his 
separation examination upon return from Saudi Arabia 
indicated a "normal" clinical evaluation of the skin.

On VA general medical examination, dated in August 1991, the 
appellant complained of a facial, orbital rash that had 
worsened in Saudi Arabia and had been treated with cream.  He 
then stated that this skin condition, which had reportedly 
been worked up for psoriasis, had improved.  He denied rashes 
anywhere else.  Physical examination revealed minimal dryness 
in his nasolabial folds and some flaking around the ears and 
eyebrows.  A small fibroma could be found on the chest.  
There were multiple striae throughout.  There were no other 
rashes, scars or skin breakdown.  Diagnosis was of 
nonspecific facial dermatitis.

VA outpatient treatment records reveal the appellant's 
treatment for "probable psoriasis" in October 1992, but 
subsequent diagnoses were of seborrheic dermatitis.  He 
reported a previous occupational history of "filling crop 
dusters with chemicals" in November of 1992.  In February 
1993 and April 1994, he reported that he had had intermittent 
facial skin rashes which first began in Saudi Arabia.

VA skin diseases examination, dated in September 1998, 
revealed erythematous plaques in the sideburns, and over the 
chin, eyebrows, nasolabial folds and alar creases.  There was 
erythema and greasy scaling over the scalp.  All of the areas 
of erythema had a greasy yellow scale to them.  He also had 
an annular plaque on his anterior chest.  There was no 
ulceration or crusting.  His skin disorder was not associated 
with any systemic or nervous systems.  Impression was of most 
likely seborrheic dermatitis of the face and scalp, as well 
as seborrheic dermatitis versus tinea corporis of his chest.  
The examiner indicated that this condition was sometimes 
difficult to treat and was extremely common in the general 
population, to include those who have not had prior exposure 
to chemicals.  He indicated that the etiology was unknown, 
and he was unable to say that the oils exacerbated this 
problem in 1984, although he commented that it was common 
that heat and warm temperature irritated the condition.

As stated above, the appellant first alleges the onset of a 
chronic skin disorder following an incident of jet fuel 
exposure in "1984."  Service medical records are not 
available for his first period of service, and there are no 
private medical records contemporaneous with this time 
period.  Reserve medical records do show that his clothes, 
face and hands were exposed to helicopter fuel in 1986, but 
there is no medical evidence of any residual skin disorder 
stemming from this incident.  His 1988 Reserve examination 
indicated a "normal" clinical evaluation of the skin.  
Thus, it is not shown that any skin disorder was manifested 
prior to 1988.

The earliest evidence of the existence of a skin disorder is 
the appellant's complaint of a "rash on face" recorded in 
May 1990, while the first medical evidence of a skin disorder 
is found on VA examination in August 1991.  There is no 
medical evidence of treatment for any skin disorder, let 
alone complaint or manifestation of any skin disorder, in his 
rather extensive service medical records covering his second 
period of service in 1990-1991.  His separation examination 
upon return from Saudi Arabia in April 1991 indicated a 
"normal" clinical evaluation of the skin.

The appellant is of the opinion that he incurred his skin 
disorder during his first period of service or, 
alternatively, that he incurred or aggravated his skin 
disorder during his second period of service.  He has 
provided no medical opinion in support of his claim.  
Certainly, he is competent to attest to the manifestations of 
his skin condition prior to, during, and following his 
periods of active service.  Espiritu, 2 Vet.App. 492 (1992); 
see also Savage, 10 Vet.App. 488, 497 (1997).  However, his 
testimony, in and of itself, does not constitute competent 
evidence as to the incurrence or aggravation of the 
particular skin disorder or disorders that he claims stem 
from his military service.  Savage, 10 Vet.App. 488, 497 
(1997).  The only medical opinion of record, that of a VA 
dermatologist in September 1998, indicates that the etiology 
of his skin disorder is undeterminable.

In summation, the Board finds that nonspecific facial 
dermatitis was first medically shown after the appellant's 
second period of military service, and medical evidence of 
record fails to show a nexus, or causal relationship, between 
his currently diagnosed skin disorder(s), seborrheic 
dermatitis of the face and scalp and seborrheic dermatitis 
versus tinea corporis of the chest, and his military service.  
Accordingly, the claim is not well grounded and must be 
denied.  See Edenfield, 8 Vet.App. 384 (1996) (en banc) 
(disallowance of a claim as not well grounded amounts to a 
disallowance of the claim on the merits based on 
insufficiency of evidence).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claim where it 
is not well grounded, VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his or her application.  In adjudicating this claim, the 
Board acknowledges that his service medical records from his 
first period of active service are unavailable.  The Board 
also notes that his February 1988 Reserve examination 
indicated a normal clinical evaluation of his skin.  
Consequently, the unavailability of the appellant's service 
medical records for his first period of service results in no 
prejudicial harm to his claim.  See generally  O'Hare v. 
Derwinski, 1 Vet.App. 365 (1991)(in a case where medical 
records are unavailable, the Board has a heightened duty to 
explain its findings and conclusions of law).  Additionally, 
he has not referenced any existing evidence which arguably 
would well ground the claim, and, therefore, VA has no 
further duty under 38 U.S.C.A. § 5103(a).


ORDER

A well grounded claim of service connection for nonspecific 
dermatitis due to exposure to petroleum products not having 
been submitted, the claim is denied



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

